Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 16 July 1785
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentn
            Grosvenor Square Westminster July 16. 1785
          
          I have received your Letter of the 12 and a former one. Mr Lotter will present you two Accounts approved by me, one against the United States and one against me. these you will please to pay. I pray you also for the future to take upon yourselves the whole Care of the Hotel of the United States at the Hague. Mr Lotter is as honest a Man and as carefull, as ever I met with, and I cannot but recommend him to you to take Care of the House upon the best Terms you can agree with him for, untill the arrival of another American Minister which I hope will be very soon, whoever he may be he cannot have a better Maitre D’Hotel than Lotter.
          I am very Sorry to hear that Mr Parker is so indiscreet as to make Comparisons between the Funds which he Says are of the Same Nature and Solidity, and consequently as Safe as the Dutch American Loans. I persist absolutely in my Resolution never to give him any Certificate concerning those Matters.
          and I beg of you Gentlemen to tell me explicitly and precisely whether you think or Suspect that there has been any fraudulent Contract between De la Lande and Fynje and Mr Geyer and their Connections in Boston, N. York or Phyladelphia, to Secure one set of Creditors to the disadvantage of another. We have a Right to expect and demand of De la Lande & Fynje a sight and Copy of their Arrangements. They ought to have had juster Sentiments of the Sacred Nature of a public Trust than to have applyed a Single Ducat of the public Money of the United States in their Hands to any Projects of private Commerce or to the Payment of any of their private Debts: but if in addition to this Fault, they have committed the greater one of entering into any partial Engagements to the Disadvantage of the United States, which cannot but be construed a fraudulent Contract, they will deserve no Pity from Congress. I desire therefore to be furnished with Copies of their Arrangements with their private Creditors in England and America.
          With great Esteem &c
        